  Case 13-21501         Doc 65     Filed 04/03/19 Entered 04/03/19 09:57:34              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-21501
         Shirley Ann Morris

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/22/2013.

         2) The plan was confirmed on 08/26/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/27/2018, 01/08/2019.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 05/18/2019.

         6) Number of months from filing to last payment: 72.

         7) Number of months case was pending: 70.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $7,983.00.

         10) Amount of unsecured claims discharged without payment: $42,678.23.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-21501       Doc 65       Filed 04/03/19 Entered 04/03/19 09:57:34                     Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $12,525.00
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                  $12,525.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $2,900.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $544.88
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,444.88

Attorney fees paid and disclosed by debtor:                 $600.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVANCED RENTINAL INSTITUTE     Unsecured         329.00           NA              NA            0.00       0.00
APPLIED BANK                    Unsecured      1,179.00            NA              NA            0.00       0.00
ASHRO LIFESTYLE                 Unsecured      1,352.00       1,361.41        1,361.41        158.07        0.00
ASSET ACCEPTANCE LLC            Unsecured     16,059.00     16,190.92        16,190.92      1,879.89        0.00
Commercial Check Control        Unsecured         107.00           NA              NA            0.00       0.00
CREDIT ONE BANK                 Unsecured      1,305.00            NA              NA            0.00       0.00
Credit Protection               Unsecured         610.00           NA              NA            0.00       0.00
CURTIS O BARNES                 Unsecured           0.00           NA              NA            0.00       0.00
Directory Publication Office    Unsecured         110.00           NA              NA            0.00       0.00
FairHope Direct                 Unsecured          37.00           NA              NA            0.00       0.00
First United Bank and Trust     Unsecured         945.00           NA              NA            0.00       0.00
Great Lakes Specialty Finance   Unsecured      2,322.00            NA              NA            0.00       0.00
Great Plans Lending             Unsecured         700.00           NA              NA            0.00       0.00
Guideposts                      Unsecured          10.00           NA              NA            0.00       0.00
HSBC BANK Nevada                Unsecured            NA         989.45          989.45        114.89        0.00
HSBC BANK Nevada                Unsecured            NA         872.60          872.60        101.32        0.00
HSBC BANK Nevada                Unsecured      1,782.00         784.12          784.12          91.04       0.00
IL DEPT OF REVENUE              Priority          808.00        612.16          612.16        612.16        0.00
IL DEPT OF REVENUE              Unsecured            NA         108.90          108.90          12.64       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured            NA         765.40          765.40          88.87       0.00
LVNV FUNDING                    Unsecured      1,722.00         465.80          465.80          54.08       0.00
MeriTrust                       Unsecured         270.00           NA              NA            0.00       0.00
Mid Continent Credit            Unsecured         203.00           NA              NA            0.00       0.00
MIDLAND FUNDING LLC             Unsecured         713.00        713.20          713.20          82.81       0.00
MIDNIGHT VELVET                 Unsecured      1,357.00       1,387.34        1,387.34        161.08        0.00
MOMA FUNDING LLC                Unsecured            NA       1,453.33        1,453.33        168.75        0.00
MONROE & MAIN                   Unsecured            NA         424.50          424.50          49.29       0.00
MONTGOMERY WARD                 Unsecured            NA         142.57          142.57          16.55       0.00
MRS ASSOC OF NEW JERSEY         Unsecured      1,543.00            NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER   Unsecured         250.00           NA              NA            0.00       0.00
Nations Recovery Center         Unsecured         766.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-21501          Doc 65     Filed 04/03/19 Entered 04/03/19 09:57:34                     Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim           Claim         Claim        Principal        Int.
Name                                 Class   Scheduled        Asserted      Allowed         Paid           Paid
NICOR GAS                        Unsecured         500.00          644.82        644.82          74.87         0.00
Palmer, Reifler & Assoc          Unsecured         500.00             NA            NA            0.00         0.00
Payment Processing Center        Unsecured         378.00             NA            NA            0.00         0.00
PRA RECEIVABLES MGMT             Unsecured         494.00          493.56        493.56          57.31         0.00
PRA RECEIVABLES MGMT             Unsecured      3,823.00           871.94      4,446.94        516.33          0.00
PRA RECEIVABLES MGMT             Secured        4,000.00         7,575.00      4,000.00      4,000.00       627.34
QUANTUM3 GROUP LLC               Unsecured         590.00          650.03        650.03          75.47         0.00
QUANTUM3 GROUP LLC               Unsecured         341.00          394.46        394.46          45.80         0.00
QUANTUM3 GROUP LLC               Unsecured         470.00          524.90        524.90          60.95         0.00
QUANTUM3 GROUP LLC               Unsecured            NA           263.60        263.60          30.61         0.00
SKO BRENNEER AMERICAN            Unsecured          97.00             NA            NA            0.00         0.00
VERIZON WIRELESS                 Unsecured         431.00             NA            NA            0.00         0.00
Wells Fargo                      Unsecured         200.00             NA            NA            0.00         0.00
WFNNB - Old Pueblo Traders       Unsecured         234.00             NA            NA            0.00         0.00
World Financial Bank             Unsecured         915.00             NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                          $0.00              $0.00                   $0.00
      Mortgage Arrearage                                        $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                               $4,000.00          $4,000.00                 $627.34
      All Other Secured                                         $0.00              $0.00                   $0.00
TOTAL SECURED:                                              $4,000.00          $4,000.00                 $627.34

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00               $0.00                   $0.00
       Domestic Support Ongoing                                $0.00               $0.00                   $0.00
       All Other Priority                                    $612.16             $612.16                   $0.00
TOTAL PRIORITY:                                              $612.16             $612.16                   $0.00

GENERAL UNSECURED PAYMENTS:                             $33,077.85             $3,840.62                   $0.00


Disbursements:

        Expenses of Administration                               $3,444.88
        Disbursements to Creditors                               $9,080.12

TOTAL DISBURSEMENTS :                                                                           $12,525.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-21501         Doc 65      Filed 04/03/19 Entered 04/03/19 09:57:34                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
